DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on February 18, 2022 is acknowledged.  The traversal is on the ground(s) that (1) the groups are similar, (2) the search cannot be made without serious burden, (3) the Group I subcombination is both groups, (4) Mortensen provides molds that are not preform molds, and (5) no lack of unity was found in the PCT application.  This is not found persuasive.  Regarding (1) and (2), this does not appear to address the basis for the requirement, and the Examiner maintains that serious burden is present.  Regarding (3), the restriction would have been made a priori had there not been some common special technical feature.  The fact that common subject matter is present in both groups is not sufficient to avoid a restriction requirement.  Regarding (4), there is no distinction between a preform mold and a final mold.  Mortensen meets this feature.  Regarding (5), there is no indication that the instant combination was considered at the international stage of the PCT application. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248).  
As to claims 1 and 2, Mortensen teaches multiple preform molds (Fig. 4, items 41), each inherently having the same width, height, and length (same number used to identify the molds).  Mortensen teaches a layup station ([0021]) and a curing station ([0015]).  
Mortensen does not appear to specifically teach a heating station.
Maffezzoli teaches that it is known to stack composites on a cart (Fig. 1(e)) and heat to a cure temperature (page 238) in a heating station.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an apparatus for curing within the scope of Mortensen’s suggestion.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an obvious interchangeable apparatus for curing that one would have recognized as a substitutable alternative for Mortensen’s curing station.
	As to claim 3-6, Mortenson is directed to a molding apparatus for wind turbine blades.  While Mortenson does not specifically teach the claimed sizes and ratios, changes in size and proportion are generally obvious (MPEP 2144.04, see IV.A.).  In this case, since the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed mold and the prior art, and the difference size/scale would not perform differently than the prior art molds, the claimed size does not patentably distinguish from the prior art molds.
As to claim 9, Mortenson suggests four or more preform molds (Fig. 4), and any number would have been obvious as a duplication of parts/molds.
	As to claim 10, Mortenson provides a blade half mold.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of McDermott (US 20070262230).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 7, Mortensen inherently teaches a mold which inherently has a molding surface.
Mortensen is silent to a bottom surface, an upper edge adjacent the molding surface, and stackability of the molds.
However, McDermott teaches a stackable mold with a bottom surface stackable on the upper edge of the mold below (Fig. 5).  The upper edge is adjacent the molding surface (inner surface of 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the McDermott stackable configuration into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of Schibsbye (US 20160082673).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 8, Mortensen is silent to the fiber layup station arranged to place a fiber material into two preform molds simultaneously.  However, Schibsbye teaches a fiber layup station (10) arranged to place a fiber material into two molds simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Schibsbye into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742